BELL, C.J.,
dissenting.
At issue in this case is the sufficiency of the indictments, filed against the petitioners Brian Gerard Kanavy, Shadi Sabbagh, Dennis Harding, Mark Richard Sainato and Jason Willie Robinson, employees of the juvenile facility at which a detainee of that facility, the victim in this case, died, to charge the crime of reckless endangerment. On motion of the petitioners, the Circuit Court for Carroll County ruled that the indictments were insufficient, as to each, “the sole count [being] based upon an alleged omission of failing to call emergency services in a timely manner rather than the actual commission of any act by the Defendants.”
The Court of Special Appeals affirmed. Although it recognized, therefore agreeing with the State, that reckless endangerment may be a lesser included offense of negligent manslaughter and thus presumably, in that circumstance, would support an indictment so charging, it was not persuaded that *14it could sustain an indictment where the only conduct charged was passive conduct. Indeed, the intermediate appellate court pointed out that “no case cited by the State stands for the proposition that the statutory crime of reckless endangerment is a lesser included offense to manslaughter in situations where the defendants are accused of passive conduct.”
I believe the Circuit Court and the Court of Special Appeals got it right. Accordingly, for the reasons they expressed, I dissent.